Case 1:18-cv-07831-PAC Document 42-7 Filed 02/15/19 Page 1 of 2




             EXHIBIT 5
                                                          Case 1:18-cv-07831-PAC Document 42-7 Filed 02/15/19 Page 2 of 2




~ ➔ ~ 11)-                                   (D Qi http~://~,ol.columbia.edu/cg1-bin/~,ol/e7XCEKN7RZwYAn!UJuQWgR/?p'l-                       • • • C.O,   *      Q._   Seorcn                                               ::t   Ill\   ■   l:D
◊ MostVisited           Getting Started   C] Columbia @   Columbia University A...   A eCOMMAND login   @   FAA Access to CPS On...   @   Free Hotmail    @   Select Hotel   O Suggested Sites (2)    Suggested Sites (3)

x   HIDE MU"U        ~ SWITCH TO STANDARD STYLI.                                                                                                                                                 HOME         HELP   COMMENTS            LOGO


    .r   Financial Aid for
                                                  Molly Savina Politis
    .., Class Data
                                                  Identifiers                                                                 Fall 2018 Registration
    .., Miscellaneous
                                                  Email:                                                                      Standing:                          UNDERGRADUATE lSTYEAR
    Home:
                                                  UNI:                                                                        School:                            SCHOOL OF GENERAL STUDIES

    Help                                          PID:                                                                        Affiliatiorr                       l.J'NDECIDED

    Comments
                                                Account: Tuition and Fees
                                                           Statement Balance as of Nov 16 2018: S8,557.97
    Logonr
                                                                                     Current Balance: S16,860.21
                                                                                       Amount Due: S16,860.21
                                                                                            Due Date: Dec 13 2018


                                                CWTeDt Activity
                                                DateTime                             Term                       Description                                                       Charges                     Credits (CR)
                                                BAIA.:~CE FR.OM LAST STATBfEXI                                                                                                1               s,ss1.91    I

                                                                  KoY29 2018                      Spring 2019 130 Morningside Drive                                                            8,179.67
                                                                  Dec 15 2018                       Fall 2018 Late Payment Charge                                                                122.57
                                                -~'IOUXI Dl."E                                                                                                                               16,860.21 l
                                                ACCOlr.'ITBALANCETODATE                                                                                                                      10,s60.21 I
